{¶ 21} I concur in the majority's discussion as to the trial court's error in sentencing the appellant to a term of confinement when he was not represented by counsel and there was no proper waiver of counsel. However, I dissent from the result reached by the majority.
 {¶ 22} The appellant raised only one assignment of error as to the sentence imposed by the trial court. Yet the majority has sua sponte raised other issues not addressed by either the appellant or the state. I would limit our findings in this case to the issue raised by the appellant, sustain his assignment of error, reverse only the sentence imposed by the trial court, and remand for the limited purpose of resentencing.